                  Case 3:17-cv-05806-RJB Document 356 Filed 03/12/20 Page 1 of 3
                                                                         The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   STATE OF WASHINGTON,                             Case No. 3:17-cv-05806-RJB
10            Plaintiff,                              DECLARATION OF COLIN L. BARNACLE
                                                      IN SUPPORT OF DEFENDANT THE GEO
11   v.                                               GROUP, INC.’S MOTIONS IN LIMINE
12   THE GEO GROUP, INC.,
13            Defendant.
14

15

16            I, Colin L. Barnacle, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18            1.      I am the attorney for The GEO Group, Inc. in the above-captioned matter. I am

19   over the age of eighteen (18), and I am competent to testify in this matter.

20            2.      On February 26, 2020, I received the State of Washington's Third Supplemental

21   Expert Disclosure for Dr. Nickerson.

22            3.      On page four of Dr. Nickerson's supplemental report, which is marked

23   confidential, he states that he interprets a "fair wage" as equivalent to the payment of the

24   Washington minimum wage or the prevailing wage under the federal Service Contract Act.

25            4.      On page seven of Dr. Nickerson's supplemental report, which is marked

26   confidential and not included with this declaration, he states that his damages analysis is

27

                                                                             AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
     (3:17-CV-05806-RJB) – PAGE 1                                        1900 Sixteenth Street, Suite 1700
                                                                             Denver, Colorado 80202
                                                                            Telephone: 303-260-7712
     52359738;1
                  Case 3:17-cv-05806-RJB Document 356 Filed 03/12/20 Page 2 of 3



 1   contingent upon a “determination of liability, and the applicability of the rates … by the trier of

 2   fact.”

 3            5.      Attached are true and correct copies of the following exhibits:

 4            EXHIBIT A: Attached as Exhibit A are excerpts from the 30(b)(6) deposition of

 5   Colleen Melody, designee for the Washington Attorney General, taken August 10, 2018.

 6            EXHIBIT B: Attached as Exhibit B are excerpts from the transcript of the hearing held

 7   before this Court on January 10, 2020.

 8            EXHIBIT C: Attached as Exhibit C is GEO's First Set of Interrogatories and Requests

 9   for Production that was served on December 29, 2017.
10            Dated this 12th day of March, 2020 at Denver, Colorado.

11            Akerman, LLP

12            s/ Colin L. Barnacle
              Colin L. Barnacle, (Admitted pro hac vice)
13            Attorney for Defendant The GEO Group, Inc.

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                                              AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
                                                                          1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 2                                             Denver, Colorado 80202
                                                                             Telephone: 303-260-7712

     52359738;1
                  Case 3:17-cv-05806-RJB Document 356 Filed 03/12/20 Page 3 of 3



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 12th day of March 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF COLIN L.
 4   BARNACLE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.’S MOTIONS IN
 5   LIMINE via the Court’s CM/ECF system on the following:
 6   Marsha J. Chien
     Andrea Brenneke
 7   Lane Polozola
     Patricio A. Marquez
 8   OFFICE OF THE ATTORNEY GENERAL
     800 Fifth Avenue, Suite 2000
 9   Seattle, Washington 98104
10   Attorneys for Plaintiff
11

12                                             s/ Nick Mangels
                                               Nick Mangels
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 3                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     52359738;1
